Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, Li (CN 106954222A) teaches a method of testing a Multiple Input Multiple Output (MIMO) Base Station (BS).
Li, however, fails to further teach using an array of couplers to capture the radio signals from or to transmit radio signals to the antenna array of the MIMO BS wherein each coupler includes one or more coupling antennas that are used to mainly receive a subset of radio signal from and/or transmit a subset of radio signal to the antenna array of the MIMO BS; configuring the array of couplers to achieve a channel matrix G with rank of min{M, N} where G is the channel matrix between the transmitting/receiving paths of the MIMO BS and the transmitting/ receiving paths connected to the coupling antennas in the array of couplers, M is the number of antennas in the antenna array of the MIMO BS and N is the number of coupling antennas in the array of couplers; estimating the channel matrix G; and applying the inverse or pseudoinverse of the G matrix to the signals to the transmitting paths or from the receiving paths connected to the coupling antennas in the array of couplers to produce a diagonal connection matrix.
Claims 7-10 are allowed for at least the reason for depending, either directly or indirectly, on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al (CN 106160892A) discloses a method and system for testing MIMO base station.
Jalloul et al (US 2015/0092621) discloses a communication device comprising an array of couplers arranged to match the distribution or beam patterns of the antenna array of a Multiple Input Multiple Output (MIMO) Radio Unit (RU). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845